               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



COREY LOVETTE LITTLE, JR.,         )
                                   )
          Petitioner,              )
                                   )         1:18CV138
     v.                            )         1:16CR209-2
                                   )
UNITED STATES OF AMERICA,          )
                                   )
          Respondent.              )


                                 ORDER


     On January 30, 2020, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636. (Docs. 126, 127.) Petitioner timely

filed objections to the Recommendation. (Doc. 128.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has

made a de novo determination which is in accord with the

Magistrate Judge’s report. The court therefore adopts the

Magistrate Judge’s recommendation.

     IT IS THEREFORE ORDERED that Grounds One through Three and

Ground Five of Petitioner’s amended motion to vacate, set aside,

or correct sentence, (Doc. 63), are DENIED.

     IT IS FURTHER ORDERED that an evidentiary hearing as to

Ground Four of Petitioner’s amended motion to vacate, set aside,




      Case 1:16-cr-00209-WO Document 130 Filed 05/06/20 Page 1 of 2
or correct sentence, (Doc. 63), is scheduled as set out in the

Notice of Rescheduling, (Doc. 129).

    This the 6th day of May, 2020.



                                 __________________________________
                                    United States District Judge




                                 - 2 -




      Case 1:16-cr-00209-WO Document 130 Filed 05/06/20 Page 2 of 2
